RESPONSE TO AMENDMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Application
Applicant’s claim amendments and remarks filed on 7/28/2022 have been received. In the response filed on 7/28/2022, claim 11 was amended. 
Claims 11-16 are pending.
Claims 1-10 are canceled. 
Claims 11-16 are rejected. 

Withdrawn Rejections
The rejections, made of record in the office action mailed on 4/28/2022, have been withdrawn due to applicant’s amendment filed on 7/28/2022. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lin, US 2016/0302458 A1.
Regarding claim 11: Lin discloses a method for the preparation of a palatable (enhancing the palatablity of a food composition, abstract) dog food (canine, para 0142). 
a) providing a first palatability-enhancing composition ("PECa") comprising at least one compound selected from the group consisting of: ascorbic acid; isomers thereof; derivatives thereof; salts thereof; edible sources thereof; and combinations thereof;
Lin discloses providing a composition comprising ascorbic acid (para 0031).
providing at least one component selected from the group consisting of food carrier, palatability-enhancing composition ingredients and palatability enhancers, wherein said at least one component is liquid;
Lin discloses providing at least one component that is a food carrier (fat, para 0085; water, para 0098). 
Lin discloses providing at least one component that is a palatability-enhancing composition ingredients and palatability enhancers (fat, para 0085; amino acid, para 0099).
Lin discloses the food carrier (fat) is heated to 96 °C to 99 °C (para 0085). Lin discloses fat is liquid at temperature greater than room temperature, which is about 20 °C to 25 °C (para 0092). 
c) heat-treating said at least one component of step b),
Lin discloses the food carrier (fat) is heated to 96 °C to 99 °C (para 0085).
d) combining said PECa of step a) with said heat-treated component of step c), to prepare a second palatability-enhancing composition ("PECb");
Lin discloses combining the PECa of step a) (i.e., the composition comprising ascorbic acid, para 0031) with the heat-treated component of step c) (One or more antioxidants may be incorporated into the mixture, typically after heating the mixture, para 0127).
e) optionally, drying the resulting PECb obtained from step d);
The step “optionally, drying the resulting PECb obtained from step b” is expressly optional therefore it is not necessary for the prior art to teach the step. 
f) adding the thus obtained and optionally dried PECb to a dog food preparation; 
Lin discloses adding the mixture to a food preparation (para 0085). Lin discloses dog food (canine, para 0142). 
g) obtaining a palatable dog food,
Lin discloses obtaining a palatable dog food (to enhance the palatability of the food composition, para 0085). 
wherein said at least one compound of step a) is at a concentration of at least 0.0016% by weight of said palatable dog food.
Lin discloses antioxidant is present in a range of 0.01 to 0.5 wt.% (para 0057). Lin discloses the antioxidant may be ascorbic acid (para 0057). Lin discloses the composition is up to 15 wt. % of the food (para 0149). 
As such, Lin suggests ascorbic acid may be present in an amount of up to 0.075 wt. % ascorbic acid based on weight of food (calculation: 15 wt. % composition * 0.5 wt. % antioxidant/ascorbic acid = 0.075 wt. % ascorbic acid based on weight of food). 
Overlapping ranges establish prima facie obviousness. MPEP 2144.05.
Regarding claim 12: Lin discloses providing a composition comprising ascorbic acid (para 0031).
Regarding claim 13: Lin discloses providing at least one component that is a food carrier that may be fat (para 0085) and water (para 0098). 
Regarding claim 14: Lin discloses providing at least one component that is a palatability-enhancing composition ingredients and palatability enhancers that may be fat (para 0085) and (amino acid, para 0099).
Regarding claim 15: Lin discloses the PECb is added to said dog food preparation by inclusion (incorporated into, para 0147) or by coating (coating the surface of the food, para 0145). 
Regarding claim 16: Lin discloses the PECb is added to said dog food preparation by coating (coating the surface of the food, para 0145). 

Response to Arguments
Applicant's arguments have been considered but are moot in view of the new grounds of rejection. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER A MOORE whose telephone number is (571)270-7372. The examiner can normally be reached M-F, 9 am-4 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on (571) 270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/W A Moore/Primary Examiner, Art Unit 3619